Citation Nr: 1619562	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-44 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for tinnitus.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from April 1954 to March 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  By a June 2009 rating decision, the RO denied service connection for right ear hearing loss and by a December 2009 rating decision, the RO denied service connection for tinnitus on the basis that new and material evidence sufficient to reopen a previously denied claim had not been received.

In December 2012, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a June 2008 decision, the RO denied the claim of entitlement to service connection for tinnitus; the Veteran did not appeal.
 
2. The evidence received since the June 2008 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3. The Veteran has experienced recurrent symptoms of tinnitus since his separation from service to the present.

4. The Veteran has experienced recurrent symptoms of right hearing loss since his separation from service to the present.


CONCLUSIONS OF LAW

1. The June 2008 RO decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.156, 3.159 (2015).

3. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2002 & 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4. Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2002 & 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108. 

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118. 

The June 2008 RO decision denied service connection for tinnitus on the basis that such was not incurred or caused by or in service.  The relevant evidence of record at that time included the Veteran's lay statements and his service and VA treatment records, including reports of VA examinations.  Within one year of the RO's rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A.      § 7105; 38 C.F.R. §§ 3.156(b); 20.201.  As such, the June 2008 RO rating decision became final.

Since that time, relevant additional evidence, to include additional statements of the Veteran and updated VA treatment records and reports of VA examinations, has been added to the claims file.  Significantly, after the RO issued the June 2008 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Such chronic diseases include tinnitus.  

The Veteran's lay statements describing continuous tinnitus from the time of service to the present were of record at the time of the June 2008 RO rating decision, however, the Federal Circuit's holding in Walker was not, and such raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for tinnitus is reopened on the basis that new and material evidence has been received.

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether he would be prejudiced by the Board proceeding to a decision on the merits.  In this case, however, the claim is granted and there is no prejudice to the Veteran. 

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker, 708 F.3d 1331, 1337-39.  Organic neurological disorders, including sensorineural hearing loss and tinnitus, are listed as such chronic conditions under 38 C.F.R. § 3.309(a).  Such may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran contends that he has right ear hearing loss and tinnitus that are related to noise exposure during his active duty service, and also that such disabilities began during service when his right tympanic membrane was perforated during lavage treatment for cerumen impaction and have existed continuously since that time.  

On VA examination in April 2008, the Veteran reported tinnitus and his puretone thresholds, in decibels, for the right ear were 30, 45, 45, 40, 50, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  There is evidence of an auditory threshold of 40 decibels or greater at least one of the specified frequencies; and the Veteran's right ear hearing loss thus meets the VA requirements for consideration as a disability.  38 C.F.R. § 3.385. 

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of right ear hearing loss or tinnitus.  Whisper voice testing revealed 15/15 results in the right ear at the time of the Veteran's pre-induction, induction, and separation examinations in May 1953, April 1954, and March 1956, respectively, revealing hearing within normal limits.  His service treatment records dated in October 1955 indicate that he presented with normal whispered voice hearing and cerumen in the left ear canal, which was washed out, or lavaged.  His Report of Medical Examination upon separation, dated in March 1956, indicates that he presented with a right tympanic membrane perforation.  

In this regard, it is not clear if the October 1955 entry in the service treatment records contains a mistake and should read that the Veteran presented with cerumen impaction in the right ear that was washed, or lavaged, as the Veteran asserts that his right tympanic membrane was perforated during lavage for cerumen impaction.  In any event, it remains that the Veteran's right tympanic membrane perforation was indeed recorded at the time of his separation from service and no party argues that such did not incur therein.  Service connection for right tympanic membrane, perforation, healed, was granted by a June 1959 rating decision. 

The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was medical airman.  He has described being exposed to noise during service as a member of an infantry unit, assigned as a medic and ambulance driver, and as a service member on the firing range.  However, as there is already of record evidence of an in-service event as the Veteran's right ear, as discussed above, the Board need not further consider whether there is sufficient evidence to warrant a finding of in-service acoustic trauma.  

On VA examination in April 2008, the Veteran reported that he experienced immediate tinnitus in the right ear after his in-service treatment by lavage for cerumen impaction, and such had grown progressively worse.  On VA examination in May 2009, the Veteran reported that he had experienced right ear hearing loss since 1953, when he underwent lavage treatment and his tympanic membrane was perforated, and such had grown progressively worse.

On VA examination in October 2010, the examiner provided a negative etiological opinion as to the Veteran's right ear hearing loss on the basis that a hearing loss resulting from conductive damage, such as a tympanic membrane perforation, occurs immediately after the lesion and is usually reversible in nature and that the Veteran's September 1999 VA examination showed normal right ear hearing acuity.  The examiner concluded that the Veteran's in-service perforation of the right tympanic membrane healed, without auditory consequences.  On VA examination in January 2015, the examiner provided a negative etiological opinion as to the Veteran's right ear hearing loss on the basis that the Veteran was not exposed significantly to military noise and his 1959 auditory testing, several years after separation from service, showed normal right ear hearing acuity. 

Neither VA opinion, however, was rendered taking into account the Veteran's competent and credible, and thus probative, lay statements as to experiencing the sensation of right ear hearing loss and tinnitus coincident to the October 1955 treatment by lavage for cerumen impaction that have continued to the present time.  The Veteran is competent to report experiencing the sensation of right ear hearing loss and tinnitus at that time, continuing to the present, and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.  The negative VA etiological opinions are thus of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

In sum, of record is evidence of in-service events wherein the Veteran appeared, in October 1955, for removal of cerumen in the left ear, but most likely the right ear, with a washing treatment, lavage; and examination upon separation from service in March 1956 with a right perforated tympanic membrane.  Also of record is the diagnosis of tinnitus and right ear hearing loss that meets the VA requirements for consideration as a disability, as well as the Veteran's probative lay statements that he experienced right ear hearing loss and tinnitus coincident to the in-service event wherein he underwent lavage and later appeared with a perforated tympanic membrane in the right ear, and that he has experienced such since that time to the present.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for right ear hearing loss and tinnitus is warranted.  

The Board has considered that prior adjudications of the Veteran's claims were conducted considering whether his disabilities were secondary to his service-connected right tympanic membrane, perforation, healed, and there is of record evidence that VA examiners, in May 2009, October 2010, and January 2015 opined that the Veteran's tinnitus is likely a symptom of his right ear hearing loss, granted service connection herein.  However, further discussion of alternate theories of entitlement, and the appropriate laws and regulations, is not required, as the Board granted herein the Veteran's claims considering his continuous, since service, right ear hearing loss and tinnitus and such represents the most concise avenue of service connection.     


ORDER

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted. 

Service connection for right ear hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


